Citation Nr: 1204415	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for the residuals of a left elbow fracture.  

2.  Entitlement to service connection for the postoperative residuals of excision of a cyst of the lower spine.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to December 1959.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO, in pertinent part, denied the benefits sought on appeal.

In September 2011, the Veteran presented testimony before the Board.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

A Remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  Notably, the Veteran testified that he was receiving Social Security disability benefits.  The Veteran was unclear as to whether the benefits received encompassed compensation for either his left elbow or back.  A copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision must be associated with the claims file.  38 C.F.R. § 3.159(c)(1).

A Remand is also necessary to search Army Morning Reports.  38 C.F.R. § 3.159(c)(2).  The Veteran contends that he has residuals of a left elbow fracture and surgery for removal of a spinal cyst while he was on active duty.  In testimony before the Board, the Veteran explained that he had injured his left elbow in a fall sometime between January 1957 and March 1957.  See BVA Transcript at 5.  He further testified that he was hospitalized for removal of a spinal cyst while stationed in Germany in December 1958, shortly before Christmas.  In a statement from the Veteran's wife, she confirms his contentions that the Veteran had an operation to remove a cyst on his lower spine on or about December 15, 1958, which resulted in a scar.  It has been certified that the Veteran's service treatment records (STRs) are not available, having been lost in a fire at the National Personnel Records Center in 1973.  When records are absent, the Board has a heightened duty to assist in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The RO conducted a search of Morning Reports for the claimed elbow injury between March 1957 and May 1957, to no avail.  Based on the testimony of the Veteran, a further search should be made for Morning Reports dated between January 1, 1957, and March 1, 1957.  An additional search should be made for Morning Reports dated between December 1, 1958, and January 31, 1959, pertaining to the removal of the spinal cyst.  A final request for records for the treatment of the left elbow dated in 1957 should be made to the Womack Army Hospital in Fort Bragg, North Carolina.  38 C.F.R. § 3.159(c)(2).

The Veteran has not been afforded a VA examination to ascertain the current nature and extent of the disabilities for which he is claiming service connection and their possible relationship to service.  Where there is evidence that indicates that a current disability may be associated with military service, a low threshold for the need for a VA examination is met.  The types of evidence that indicates that a current disability may be associated with military service includes, but is not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA examination is found to be warranted.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

A review of the claims folder reveals that additional evidence (a statement from the Veteran's spouse, private treatment records, and radiographic reports) has been associated with the claims folder since the March 2011 statement of the case (SOC) was issued.  The Veteran did not waive initial RO adjudication of these records.  Thus, the appeal must also be remanded for the evidence to be reviewed by the RO and for the issuance of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Finally, the RO must seek clarification as to the Veteran's representative.  The Veteran did not have a representative at hearing before the Board or throughout the appeals process thus far.  An October 2011 letter from Disabled American Veterans indicates they are the accredited representative of the Veteran; however, a power of attorney has not been executed by the Veteran.  Such clarification must be sought upon Remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and seek clarification as to whether he desires Disabled American Veterans to be his accredited representative.  If so, the Veteran must execute the necessary power of attorney, which must then be associated with the claims folder. 

2.  The RO/AMC should take all indicated action to contact SSA to obtain a copy of the Administrative Decision awarding disability benefits and any medical records utilized in the award of such benefits.  
3.  The RO/AMC should contact the appropriate record depository and conduct a search of Army Morning Reports dated between January 1, 1957, and March 1, 1957, for the claimed left elbow fracture.  The RO should conduct a search of Army Morning Reports dated between December 1, 1958, and January 31, 1959, for the claimed spinal cyst removal.  All requests for records and their responses should be associated with the claims folder.

4.  The RO/AMC should contact the Womack Army Medical Center located at 2817 Reilly Road, Fort Bragg, North Carolina, 28307, and request copies of hospitalization records, doctors and nurses notes, and/or radiographic reports dated in 1957 for treatment of the Veteran's left elbow.  All requests for records and their responses should be associated with the claims folder.
     
5.  After obtaining the above evidence, the RO/AMC should arrange for the Veteran to undergo the appropriate VA medical examination to ascertain the current nature and etiology of the claimed residuals of a left elbow fracture.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left elbow disability is related to injury that the Veteran has testified he sustained during service.  The examiner must make specific reference to radiographic reports dated in April 2010 showing sequela of old trauma and in September 2011 showing profound posttraumatic arthritic changes.  The claims folder must be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

6.  After obtaining the above evidence, the RO/AMC should arrange for the Veteran to undergo the appropriate VA medical examination to ascertain the current nature and etiology of any postoperative residuals of excision of a cyst of the lower spine.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed lumbar spinal disability, including scarring, if any, is related to the surgery that the Veteran and his wife have reported took place during service.  The claims folder must be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

7.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence, to include the evidence submitted after the March 2011 SOC was issued, and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran (and his representative, if any) a fully responsive SSOC that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



